DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed 10/26/2022. Claims 1, 5-10, 17 and 24 are amended. Claim 25 is newly added. Claims 1-25 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 10/26/2022, with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant's arguments filed 10/26/2022 with respect to the rejections of claims 5-12 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
In amended claim 5, it remains unclear how the angle α is “with respect to the first surface”. 
Claims 7-9 and 11-12 still recite the limitation “the range”. There is insufficient antecedent basis for this limitation in the claims.
Applicant's arguments filed 10/26/2022 with respect to the rejections of claims 1-17 and 24 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that the device of Doyle (US 3935859) is not intended to be pliable and further is not sufficiently pliable to seal the patient nares. The Examiner disagrees that the device of Doyle is not intended to be pliable (i.e., flexible) since Doyle expressly discloses that the insert is made of a flexible material (see col. 2, lines 59-64). The Examiner agrees that Doyle does not disclose that the insert seals the patient’s nasal nare. However, Doyle is not relied upon to teach this feature. This feature is taught by Best (US 5601594). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Doyle fails to disclose that a cross-section of the pliable insert is sized to “fluidically seal a person’s nasal nare”. However, Doyle contemplates sealing the area around the insert with gauze to “fully pack the nose” (see col. 2, lines 44-50). Therefore, Doyle discloses a prior art pliable insert upon which the claimed invention (the pliable insert is sized to fluidically seal a person’s nasal nare) can be seen as an “improvement” (the invention of Doyle requires the extra step of inserting gauze to fully pack the nose after the insert is positioned within the nasal passageway).
Best teaches a prior art pliable insert (10, see Fig. 1) using a known technique that is applicable to the pliable insert of Doyle, namely, the technique of providing a deformable nasal plug that is slightly larger than a nasal cavity, so that when inserted it is capable of compressing and expanding to fill the nasal passageway (see Fig. 3, Abstract and col. 1, lines 44-47). Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Best to the pliable insert of Doyle would have yielded predicable results and resulted in an improved system, namely, a system that would provide a seal between the insert and the walls of a person’s nasal passageway without the additional step of gauze packing. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant further argues that Doyle fails to teach “the passage having a distal end at the first surface and a proximal end at the second surface, wherein the proximal end of the passage is offset from the axis by an angle α, where α > 0°”. However, it is the Examiner’s position that this limitation is taught by Doyle. As shown in annotated Fig. 1 of Doyle below, the passage (24) has a distal end at the first surface and a proximal end at the second surface and the passage has an axis (L2) which is offset of the axis (L1) of the insert (12).

    PNG
    media_image1.png
    376
    441
    media_image1.png
    Greyscale

The rejections of claims 1-17 and 24 under 35 U.S.C. 103 are maintained.
Claim Objections
Claims 1, 5, 8, and 10 are objected to because of the following informalities:  
Claim 1, line 9, should read “...an axis of the passage at the proximal end...”
Claim 5, line 1, should read “...wherein the angle α is in a range…”
In claim 8, it is understood that the angle at which the proximal end of the passage exits the pliable insert with respect to an axial direction of the pliable insert is the same as the angle α defined in claim 1. To improve clarity and readability, it is recommended that claim 8 is amended to read “The nasal plug of claim 1, wherein the proximal end of the passage exits the pliable insert at the angle α, wherein the angle α is in a range of approximately 5° to 70° 
In claim 10, it is understood that the passage extends from the first surface to the second surface at an angle with respect to the first surface as recited by claim 9. To improve clarity and readability, it is recommended that claim 10 is amended to read “The nasal plug of claim 9, wherein the angle β is approximately 30° .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, recitation of the limitation “the angle α...with respect to the first surface” renders the scope of the claim unclear. Claim 1 defines the angle α as the angle “between an axis of the passage...and the axis [of the pliable insert]”. An angle is defined between two intersecting lines, which are defined in claim 1 as an axis of the passage and an axis of the pliable insert, so it is unclear how the angle α is “with respect to the first surface”.  For examination purposes, the limitations of claim 5 have been interpreted as “The nasal plug of claim 1, wherein the angle α is in a range of approximately 5° to 70°”. To alleviate this issue, it is recommended that claim 5 is amended as interpreted.
Claims 7-9, and 11-12 each recite the limitation "the range".  There is insufficient antecedent basis for this limitation in the claims. For examination purposes, “the range” in claims 7-9, and 11-12 has been interpreted as “a range”. 
Claim 10 is rejected by virtue of its dependency from claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 3935859) in view of Best (US 5601594).

    PNG
    media_image2.png
    301
    353
    media_image2.png
    Greyscale

Regarding claim 1, Doyle discloses a nasal plug (10, see Fig. 1), comprising: a pliable insert (12) having a first surface and a second surface (see annotated Fig. 1 above), a cross-section of the pliable insert sized to be accepted into a person's nasal nare (Fig. 4 shows a cross-section of the insert 12 inside a nasal passageway), the pliable insert having an axis (L1, see annotated Fig. 1) therethrough from the first surface to the second surface ; and a passage (24) through the pliable insert from the first surface to the second surface, the passage having a distal end at the first surface and a proximal end at the second surface (see annotated Fig. 1), wherein the proximal end of the passage is offset from the axis by an angle α between an axis of the passage (L2, see annotated Fig. 1) at the proximal end and the axis, where α >0° (the angle of offset between the axis of the pliable insert L1 and the axis of the passage L2 at the proximal end is greater than 0°).
Doyle fails to disclose that a cross-section of the pliable insert is sized to “fluidically seal a person’s nasal nare”. However, it is noted that Doyle contemplates sealing the area around the insert with gauze to “fully pack the nose” (see col. 2, lines 44-50). Therefore, Doyle discloses a prior art pliable insert upon which the claimed invention (the pliable insert is sized to fluidically seal a person’s nasal nare) can be seen as an “improvement” (the invention of Doyle requires the extra step of inserting gauze to fully pack the nose after the insert is positioned within the nasal passageway).
Best teaches a prior art pliable insert (10, see Fig. 1) using a known technique that is applicable to the pliable insert of Doyle, namely, the technique of providing a deformable nasal plug that is slightly larger than a nasal cavity, so that when inserted it is capable of compressing and expanding to fill the nasal passageway (see Fig. 3, Abstract and col. 1, lines 44-47). Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Best to the pliable insert of Doyle would have yielded predicable results and resulted in an improved system, namely, a system that would provide a seal between the insert and the walls of a person’s nasal passageway without the additional step of gauze packing. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, the combination of Doyle and Best teaches the nasal plug of claim 1, further comprising a tube through the passage (passage 24 is a breathing tube, see Doyle col. 2, lines 40-43).
Regarding claim 3, the combination of Doyle and Best teaches the nasal plug of claim 1, wherein the pliable insert comprises elastomer (see Doyle col. 2, lines 59-61).
Regarding claim 4, the combination of Doyle and Best teaches the nasal plug of claim 2, wherein the tube comprises plastic (see Doyle col. 2, lines 59-61).
Regarding claim 5, the combination of Doyle and Best teaches the nasal plug of claim 1. Doyle and Best fail to expressly disclose the angle α is in a range of approximately 5° to 70°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α in the range of approximately 5° to 70° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α range. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0045]).
Regarding claim 6, the combination of Doyle and Best teaches the nasal plug of claim 1. Doyle further discloses the passage extends from the first surface to the second surface at a variable angle β (i.e., the angle β formed between the passage 24 and the first surface varies along the length between the first surface and the second surface, see annotated Fig. 1 above). Doyle and Best fail to teach the passage extends from the first surface to the second surface at an angle β of approximately 30° with respect to the first surface (i.e., the angle β formed between the passage and the first surface is constant and approximately 30° along the length between the first surface and the second surface).
However, Applicant has not disclosed a particular problem solved, advantage gained or purpose served by having the passage extend from the first surface to the second surface at an angle β of approximately 30° with respect to the first surface versus extending along a curve as disclosed by Doyle (see Fig. 1). In the instant application, the passage extending between the first surface and the second surface at a constant angle and the passage extending between the first surface at a variable angle are disclosed simply as exemplary embodiments of the insert (see Specification [0037] and Fig. 14) and therefore choosing one of the three exemplary embodiments shown in Fig. 14 can be considered a mere design choice. Applicant also does not place any criticality on the claimed angle, indicating simply that the passage “may” extend from the first surface to the second surface at an angle β of approximately 30° (see Specification [0044]).
Furthermore, the prior art nasal plug of Doyle and Best would work equally with the passage extending from the first surface to the second surface at an angle β of approximately 30° with respect to the first surface as claimed, or the passage extending along a curve from the first surface to the second surface at a variable angle as disclosed in Fig. 1 of Doyle since either configuration allows for the passage to extend between the first and second surface and function as a breathing tube as intended (see Doyle col. 2, lines 40-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal plug of Doyle and Best so that the passage extends from the first surface to the second surface at an angle β of approximately 30° with respect to the first surface since such a modification is considered a mere design choice and would not have caused the nasal plug of Doyle and Best to perform differently.
Regarding claim 7, the combination of Doyle and Best teaches the nasal plug of claim 1. Doyle and Best fail to expressly disclose the passage extends from the first surface to the second surface at an angle β in a range of approximately 20° to 90° with respect to a person's sinus wall when said insert is located in the person's nostril. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to extend from the first surface to the second surface at an angle β in a range of approximately 20° to 90° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the angle formed between the passage and a person’s sinus wall is dependent upon the anatomy of the person and the way the nasal plug is inserted into the nostril, the device would function appropriately having the claimed angle β range. Further, applicant places no criticality on the range claimed.
Regarding claim 8, the combination of Doyle and Best teaches the nasal plug of claim 1. Doyle and Best fail to expressly teach the proximal end of the passage exits the pliable insert at an angle α in a range of approximately 5° to 70° to an axial direction of the pliable insert (which has been interpreted as the proximal end of the passage exits the pliable insert at the angle α, wherein the angle α is in a range of approximately 5° to 70°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α in a range of approximately 5° to 70° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α range. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0045]).
Regarding claim 9, the combination of Doyle and Best teaches the nasal plug of claim 2. Doyle further discloses the passage extends from the first surface to the second surface at a variable angle β (i.e., the angle β formed between the passage 24 and the first surface varies along the length between the first surface and the second surface, see annotated Fig. 1 above). Doyle and Best fail to teach wherein the passage extends from the first surface to the second surface at an angle β in a range of approximately 5° to 70° with respect to the first surface (i.e., the angle β formed between the passage and the first surface is constant and approximately 5° to 70° along the length between the first surface and the second surface).
However, Applicant has not disclosed a particular problem solved, advantage gained or purpose served by having the passage extend from the first surface to the second surface at an angle β of approximately 30° with respect to the first surface versus extending along a curve as disclosed by Doyle (see Fig. 1). In the instant application, the passage extending between the first surface and the second surface at a constant angle and the passage extending between the first surface at a variable angle are disclosed simply as exemplary embodiments of the insert (see Specification [0037] and Fig. 14) and therefore choosing one of the three exemplary embodiments shown in Fig. 14 can be considered a mere design choice. Applicant also does not place any criticality on the claimed range, indicating simply that the passage “may” extend from the first surface to the second surface at an angle β of approximately 30° (see Specification [0044]).
Furthermore, the prior art nasal plug of Doyle and Best would work equally with the passage extending from the first surface to the second surface at an angle β of approximately 5° to 70° with respect to the first surface as claimed, or the passage extending along a curve from the first surface to the second surface at a variable angle as disclosed in Fig. 1 of Doyle since either configuration allows for the passage to extend between the first and second surface and function as a breathing tube as intended (see Doyle col. 2, lines 40-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal plug of Doyle and Best so that the passage extends from the first surface to the second surface at an angle β of approximately 5° to 70° with respect to the first surface since such a modification is considered a mere design choice and would not have caused the nasal plug of Doyle and Best to perform differently.
Regarding claim 10, the combination of Doyle and Best teaches the nasal plug of claim 9. Doyle and Best fail to teach wherein the angle β is approximately 30°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle β of approximately 30° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle and would function appropriately having the claimed angle β. Further, applicant places no criticality on the value claimed, indicating simply that the passage “may” extend from the first surface to the second surface at an angle β of approximately 30° (see Specification [0044]).
Regarding claim 11, the combination of Doyle and Best teaches the nasal plug of claim 2. Doyle and Best fail to expressly teach the tube exits the pliable insert at an angle in a range of approximately 0° to 70° to an axial direction of the pliable insert. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle in the range of approximately 0° to 70° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle range. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0045]).
Regarding claim 12, the combination of Doyle and Best teaches the nasal plug of claim 2. Doyle and Best fail to expressly teach the passage extends from the first surface to the second surface at an angle in a range of approximately 10° to 90° with respect to a person's sinus wall when said insert is located in the person's nostril.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to extend from the first surface to the second surface at an angle β in a range of approximately 10° to 90° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the angle formed between the passage and a person’s sinus wall is dependent upon the anatomy of the person and the way the nasal plug is inserted into the nostril, the device would function appropriately having the claimed angle β range. Further, applicant places no criticality on the range claimed.
Regarding claim 13, the combination of Doyle and Best teaches the nasal plug claim 1. Doyle further discloses an additional pliable insert (14, see Fig. 1) connected to the pliable insert (the pliable inserts are connected by bridging member 16, see Fig. 1), the additional insert including an additional passage (24) through the additional pliable insert.
Regarding claim 14, the combination of Doyle and Best teaches the nasal plug of claim 13, further comprising an additional tube through the additional passage (each passage 24 is a breathing tube, see Doyle col. 2, lines 40-43).
Regarding claim 15, the combination of Doyle and Best teaches the nasal plug of claim 13, wherein the additional pliable insert comprises elastomer (see Doyle col. 2, lines 59-61).
Regarding claim 16, the combination of Doyle and Best teaches the nasal plug of claim 14, wherein the additional tube comprises plastic (see Doyle col. 2, lines 59-61).
Regarding claim 17, the combination of Doyle and Best teaches the nasal plug of claim 13, wherein the passage extends at an angle different from the additional passage (each passage 24 extends at different angle such that they are angled relative to each other, see Doyle Fig. 1). 
Claims 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 3935859), in view of Best (US 5601594), in view of Doshi et al. (US 7856979), and further in view of Pomeroy (US 2569743).
Regarding claim 24, Doyle discloses a first nasal (12) plug comprising a first pliable insert having a first surface and a second surface (see annotated Fig. 1 above), a cross-section of the pliable insert sized to be accepted into a person's nasal nare (Fig. 4 shows a cross-section of the insert 12 inside a nasal passageway), the first pliable insert having a first axis (L1) therethrough from the first surface to the second surface; and a first passage (24) through the first pliable insert from the first surface to the second surface, the passage having a distal end at the first surface and a proximal end at the second surface (see annotated Fig. 1), wherein the proximal end of the passage is offset from the axis by an angle α1 between an axis of the passage at proximal end and the axis, where α1 > 0° (the proximal end of the passage 24 has an axis L2 that is offset from the axis of the insert L1 by an angle greater than 0°, see annotated Fig. 1); and a second nasal plug (14) comprising a second pliable insert having a first surface and a second surface, a cross-section of the pliable insert sized to be accepted into a person's nasal nare (Fig. 4 shows a cross-section of the insert 14 inside a nasal passageway), the pliable insert having a second axis therethrough from the first surface to the second surface; and a passage (24) through the pliable insert from the first surface to the second surface, the passage having a distal end at the first surface and a proximal end at the distal surface, wherein the proximal end of the passage is offset from the second axis by an angle α2 between an axis of the passage at proximal end and the axis, where α2 > 0° (the second nasal plug 14 is constructed similarly to the first nasal plug 12 with first and second surfaces, an axis and a passage offset from the axis by an angle greater than 0°, see annotated Fig. 1 above).
Doyle fails to disclose a kit and that the cross-sections of the first and second pliable inserts are sized to “fluidically seal a person’s nasal nare”. However, it is noted that Doyle contemplates sealing the area around the insert with gauze to “fully pack the nose” (see col. 2, lines 44-50). Therefore, Doyle discloses a prior art pliable insert upon which the claimed invention (the pliable insert is sized to fluidically seal a person’s nasal nare) can be seen as an “improvement” (the invention of Doyle requires the extra step of inserting gauze to fully pack the nose after the insert is positioned within the nasal passageway).
Best teaches a prior art pliable insert (10, see Fig. 1) using a known technique that is applicable to the pliable insert of Doyle, namely, the technique of providing a deformable nasal plug that is slightly larger than a nasal cavity, so that when inserted it is capable of compressing and expanding to fill the nasal passageway (see Fig. 3, Abstract and col. 1, lines 44-47). Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Best to the pliable insert of Doyle would have yielded predicable results and resulted in an improved system, namely, a system that would provide a seal between the insert and the walls of a person’s nasal passageway without the additional step of gauze packing. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The combination of Doyle and Best fails to teach a kit.
Doshi, in the same field of art teaches a kit for a nasal plug (1, see Fig. 4-5) for the purpose of providing packaging and instructions on how to use the device (see col. 37, lines 50-65). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Doyle and Best to be in a kit as taught by Doshi since doing so would be useful in providing packaging and instructions to users on how to use the device.
The combination of Doyle, Best and Doshi fails to teach “the first nasal plug and the second nasal plug are independent from one another such that the first axis and the second axis are capable of extending in different orientations”.
Pomeroy, in the same field of art, teaches a device for reducing nasal discomfort (see col. 1, lines 22-27 and Fig. 1-6) wherein two nasal plugs connected by a bridging element (7, see Fig. 2) and two nasal plugs deployed independently are interchangeable for the purpose of providing a nasal plug for each nostril (col. 3, lines 15-22). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the kit of Doyle, Best and Doshi such that the first and second nasal plugs are supplied independently of the other since connected nasal plugs and independently supplied nasal plugs were considered to be equivalent structures for providing the same function, namely plugging each nostril. 
The kit of Doyle and Best as modified by Pomeroy would have axes capable of extending in different orientations since the plugs would be capable of moving independently.
Regarding claim 25, the combination of Doyle, Best, Doshi and Pomeroy teaches the kit of claim 24. Doyle discloses the angle α1 is the same as the angle α2 (see Doyle Fig. 1). Doyle, Best, Doshi and Pomeroy fail to teach wherein the angle α1 is different from the angle α2.
Doyle, Best, Doshi and Pomeroy fail to disclose the angle α1 is different from the angle α2.
However, Applicant has not disclosed a particular problem solved, advantage gained or purpose served by having an angle α1 different from the angle α2 versus the angle α1 being the same as the angle α2 as disclosed Doyle (see Fig. 1). In the instant application, it is stated that the predetermined angle α “may be different or the same” for different nostrils of the patient (see Specification [0045]) and so there is no criticality placed on the angle α1 being different from the angle α2. 
Furthermore, the prior art nasal plug of Doyle, Best, Doshi and Pomeroy would work equally with the angle α1 different from the angle α2, or the angle α1 being the same as the angle α2 as disclosed in Fig. 1 of Doyle since either configuration allows for the passages to extend between the first and second surface and function as a breathings tube as intended (see Doyle col. 2, lines 40-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal plug of Doyle and Best so that the angle α1 different from the angle α2 since such a modification is considered a mere design choice and would not have caused the nasal plug of Doyle and Best to perform differently.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771